Citation Nr: 1140386	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  06-17 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for folliculitis, facial area; facial scars; and acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from June 1975 to December 1978.     

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision, which, inter alia, continued the current 10 percent rating for folliculitis, facial area; facial scars; and acne.  

In July 2009, the Board, inter alia, reopened the Veteran's claim for service connection for discoid lupus erythematosus, but denied the claim for service connection on its merits.  The Veteran appealed the July 2009 Board denial of service connection for discoid lupus erythematosus to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court remanded this appeal for further development consistent with instructions in an April 2010 Joint Motion for Remand.  

In October 2010, pursuant to the April 2010 Court Order, the Board remanded the issue of service connection for discoid lupus erythematosus for private treatment records and a VA examination.  Subsequently, based on a favorable medical nexus opinion provided by a VA examiner in November 2010, the RO granted service connection for discoid lupus erythematosus in an August 2011 rating decision.  The Veteran has not appealed either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.

Also in July 2009, the Board remanded the matter currently on appeal for further evidentiary development.  It is now again before the Board and ready for appellate action.



FINDINGS OF FACT

1.  Prior to September 25, 2009, the Veteran's folliculitis, facial area; facial scars; and acne was characterized by papules, pustules, lesions, and cysts on the face, neck, and beard area with no evidence that systemic therapy was required.

2.  As of September 25, 2009, the Veteran's folliculitis, facial area; facial scars; and acne is characterized by papules, pustules, lesions, and cysts on the face, neck, and beard area that required systemic therapy with corticosteroids of up to six weeks in the past 12-month period.  


CONCLUSIONS OF LAW

1.  Prior to September 25, 2009, the criteria for a disability rating in excess of 10 percent for folliculitis, facial area; facial scars; and acne have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.118, Diagnostic Codes 7817-7828 (2011).

2.  As of September 25, 2009, the criteria are met for a disability rating of 30 percent, but no greater, for folliculitis, facial area; facial scars; and acne.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.118, Diagnostic Codes 7817-7828 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2006 and August 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Additionally, the May 2006 VCAA letter from the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the May 2006 VCAA notice letter prior to the August 2006 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With regard to the additional notice requirements for increased rating claims, as is the case here, a VCAA letter dated in August 2009 was compliant with the decision of the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for his folliculitis, facial area; facial scars; and acne.  In any event, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has vacated the U.S. Court of Appeals for Veterans Claims' (Court) previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nevertheless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records as identified and authorized by the Veteran.  Further, the Veteran and his representative have submitted numerous statements in support of his claim.  The Veteran also was provided VA examinations in connection with his claim.  There is no indication that any additional evidence remains outstanding; thus, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its July 2009 remand.  Specifically, the RO was instructed to provide the Veteran with notice pursuant to Vazquez-Flores, supra; and to arrange for the Veteran to undergo a VA examination to determine the current nature and severity of his service-connected folliculitis, facial area; facial scars; and acne.  The Board finds that the RO has complied with its remand directives to the extent possible.  The RO provided the Veteran with notice pursuant to Vazquez-Flores, supra, in August 2009.  Furthermore, the Veteran was provided a VA examination in September 2009.  The Board finds the September 2009 VA examination report to substantially comply with the Board's July 2009 remand directives as the VA examiner responded to the questions posed in the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, February 2005) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  See Francisco, supra.  

The Veteran's service-connected folliculitis, facial area; facial scars; and acne is rated as 10 percent disabling, effective June 19, 1981.  The Veteran's service-connected folliculitis, facial area; facial scars; and acne is rated under Diagnostic Codes 7817-7828 (exfoliative dermatitis and acne).  

Under Diagnostic Code 7817, a 10 percent rating is warranted for any extent of involvement of the skin, and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVA (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month periods.  A 30 percent rating is warranted for any extent of involvement of the skin, and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for exfoliative dermatitis with generalized involvement of the skin without systemic manifestations that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  A 100 percent rating is warranted for exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7817.  

Under Diagnostic Code 7828, a 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck.  A maximum 30 percent rating is assigned for deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.119, Diagnostic Code 7828.  

A review of the evidence of record since February 2005 reveals treatment for folliculitis with acne in June 2005, July 2005, November 2005, and December 2005.  See private treatment records from R.W. Romero, M.D., dated in June 2005 and July 2005.  The June 2005 medical treatment record noted two drying pustules in the right and left neck areas, with no new cysts.  The Veteran was noted to be using a cleaning solution.  In July 2005, November 2005, and December 2005, he had a flare of his folliculitis with papules and pustules.  The Veteran was again noted to be using a cleaning solution.  

2006 private treatment records from R.W. Romero, M.D., noted new cysts on the left cheek in January 2006 and a flare of folliculitis on the forehead in February 2006.  The Veteran also was treated for folliculitis in April 2006.  A May 2006 treatment record noted acneiform folliculitis on the nose with papules.  A July 2006 treatment record indicated that the Veteran was doing well with his acneiform folliculitis and pseudofolliculitis barbae.  He had two acneiform pustules on his nose and left cheek.  An August 2006 treatment record noted no pustules, lesions, or cysts.

A May 2006 histology report from H. Ichinose, M.D., revealed a superficial zone hemangioma.  

Prescriptions dated in 2006 indicate that the Veteran was prescribed Doryx (Doxycycline) a total of three times in February 2006 and April 2006.

A September 2006 VA treatment record noted no lesions, rash, actinic keratosis, or echymosis on the skin.

A July 2006 statement from R.W. Romero, M.D., indicated that the Veteran had recurrent folliculitis and pseudofolliculitis involving the beard, neck, and cheek areas.  His condition was marked by recurrent exacerbations and remissions.  The folliculitis lesions had been treated with topical Clindamycin solution, as well as antibiotics and incision and drainage.  

A July 2006 VA scars examination revealed acneiform folliculitis that was well-controlled.  No current symptoms pertaining to scars from facial acne were found.  The Veteran had multiple small facial scars from healed acneiform folliculitis.  There was no pain or adherence to underlying tissue in the scars.  The texture of the skin appeared normal.  The scars appeared stable and superficial.  There was no elevation or depression of the scars on palpation.  No inflammation, edema, or keloid formation was found.  The scars appeared slightly hypopigmented.  However, there was no color distortion or asymmetry.  There was no disfigurement.  There was no finding of induration or inflexibility of the skin in the area of the scars or any limitation of motion or other limitation of function caused by the scars.  

2007 private treatment records from R.W. Romero, M.D., revealed flares of folliculitis with pustules and papules on the nose, cheeks, and beard area in February 2007, June 2007 for 7 to 10 days, August 2007, and October 2007.  The Veteran was using a cleaning solution.

Evidence of record shows that the Veteran was again prescribed Doryx in November 2007, May 2008, September 2008, October 2008, and December 2008.

A February 2009 VA treatment record noted multiple lesions on the Veteran's face and body in relation to his discoid lupus.  

2008 private treatment records from R.W. Romero, M.D., noted a new lesion on the side of the nose in January 2008, two pustules on the right beard area in February 2008, a drying cyst in June 2008, cysts in July 2008, drying papules in October 2008, and flaring of folliculitis in December 2008.  

An October 2008 statement from R.W. Romero, M.D., again indicated that the Veteran had a history of recurrent folliculitis with episodes of cysts, pustules, papules, and nodules on the face, most frequently in the beard area, and also on the neck region.  Treatment was with topical antibiotic solutions, oral antibiotics, and incision and drainage for the folliculitis and pseudofolliculitis.  

2009 private treatment records from R.W. Romero, M.D., revealed erythema with hypopigmentation in January 2009; a few scattered lesions on the right and left neck areas, with no cysts or pustules, in May 2009; papules present in July 2009; two drying papules in November 2009; and papules and pustules in the neck area in December 2009.  

A September 2009 VA examination revealed reports of symptoms of constant itching and tenderness at the base of some hair follicles scattered over the beard area of the face and neck.  Swelling and pustular formation would develop in scattered hair follicles.  No systemic symptoms were reported or found.  The Veteran reported flare-ups of folliculitis in the past 12 months, treated with topical cortisone and antibiotics.  He also reported being treated with drainage and steroid injections for the small lesions of the face and neck.  He reported taking Doxycycline at 100 milligrams once or twice daily, twice a month.  The type of treatment was noted to be systemic corticosteroid and antibiotics with a duration of one to six weeks in the past 12-month period.  Examination revealed that the percentage of exposed areas was less than 5 percent and the percentage of total body area affected was less than 5 percent.

2010 private treatment records from R.W. Romero, M.D., indicated pustules in the left beard area and the right side of the nose in January 2010, and drying pustules in April 2010. 

The Veteran was prescribed topical solutions in 2009 and 2010.

In this case, resolving any doubt in the Veteran's favor, in accordance with the September 2009 VA examination findings that the Veteran experienced flare-ups of lesions, papules, pustules, and cysts, and had received systemic treatment of corticosteroid of up to six weeks in the past 12-month period, the Board finds that the evidence of record is consistent with a 30-percent rating under Diagnostic Code 7817.  38 C.F.R. § 4.3.  As noted above, the September 2009 VA examination found that the Veteran experienced pustules, papules, cysts, and lesions of his skin.  He also had received systemic therapy of corticosteroids of one to six weeks in the past 12 months.  Under Diagnostic Code 7817, a 30-percent rating is warranted with any extent of involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids for a total duration of six weeks or more, but not constantly, in the past 12-month period.  Thus, the Veteran's symptoms and duration of treatment meet the criteria for a 30-percent rating.  Therefore, he is entitled to a 30 percent rating pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7817. 

However, overall, the evidence of record does not warrant an even higher 60 percent rating under either Diagnostic Code 7817.  38 C.F.R. § 4.7.  Specifically, VA and private treatment records and examination reports do not indicate constant or near-constant systemic therapy.  The Board also finds that other diagnostic codes for diseases of the skin are not more appropriate because the facts of this case do not support their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7816, Diagnostic Codes 7818-7827, and Diagnostic Codes 7829-7833.  See also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

In summary, the Board finds that the evidence favors a disability rating of 30 percent, but no greater, for the Veteran's folliculitis, facial area; facial scars; and acne.  38 C.F.R. § 4.3.

The Board adds, that based on the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), it has considered whether a further staged rating is appropriate.  Here, the Board finds the Veteran's 30 percent rating granted in this case is only effective from September 25, 2009, the date the VA examination found he had received systemic therapy of corticosteroids of up to six weeks in the past 12-month period, the criterion necessary for a 30 percent disability rating under Diagnostic Code 7817.  There is no basis to further stage this rating.  In this regard, generally, the effective date of an award for an increase in disability compensation will be the date of receipt of claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  However, an increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from such date; otherwise, the grant is effective from the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, there is no evidence of record indicative of a 30 percent rating prior to the September 2009 VA examination.  Consequently, the 30 percent rating will be assigned from the date of the VA examination on September 25, 2009.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the disability markedly interferes with the Veteran's ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disabilities by the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).


ORDER

Prior to September 25, 2009, a disability rating in excess of 10 percent for folliculitis, facial area; facial scars; and acne is denied.

As of September 25, 2009, a disability rating of 30 percent for folliculitis, facial area; facial scars; and acne is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


